02-11-019-CR
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00019-CR
 



Christopher Holmes


 


APPELLANT
 




V.
 




tHE STATE OF TEXAS


 


STATE



 
------------
 
FROM COUNTY CRIMINAL Court NO. 4 OF DENTON
COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
----------
          We
have considered AAppellant’s Motion To Withdraw
Notice Of Appeal And Dismiss.@  The motion complies with
rule 42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of this
court having been delivered before we received this motion, we grant the motion
and dismiss the appeal.  See Tex. R. App. P. 42.2(a), 43.2(f).
 
                                                                            PER
CURIAM
PANEL:  GARDNER, WALKER, and MCCOY, JJ.
 
DO NOT PUBLISH
Tex. R. App.
P. 47.2(b)
                                                              
DELIVERED: 
March 24, 2011




[1]See
Tex. R. App. P. 47.4.